george thompson petitioner v commissioner of internal revenue respondent docket no 10897-09l filed date p filed a petition for review pursuant to sec_6330 in response to r’s determination to proceed with collection p sought a collection alternative of a partial payment install- ment agreement with a monthly payment of dollar_figure the internal_revenue_manual provides guidance for determining how much a taxpayer should be able to pay in a partial pay- ment installment_agreement and how much should be set_aside for the taxpayer’s necessary living_expenses the internal_revenue_manual provides that in a partial payment installment_agreement a taxpayer is allowed only necessary expenses conditional expenses are not allowed in computing the necessary expenses p included tithing to his church and expenses for his children’s college p claims that both tithing and his children’s college expenses are necessary expenses held it was not an abuse_of_discretion for r to classify p’s tithing as a conditional expense under the internal_revenue_manual held further classifying p’s tithing as a conditional expense does not violate p’s rights under the free exercise clause of the first amendment held further classifying p’s tithing as a conditional expense was not a violation of the religious freedom restoration act of held further it was not an abuse_of_discretion for r to classify p’s children’s college expenses as a conditional expense under the internal_revenue_manual held further r’s determination is sus- tained robert s schwartz peter m burke and monica vir for petitioner carrie l kleinjan and kirsten e brimer for respondent ruwe judge this proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or the issues for decision are all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie united_states tax_court reports whether it was an abuse_of_discretion for the settlement officer to reject petitioner’s contention that petitioner’s monthly tithing to his church and his monthly payments for his children’s college expenses should be excluded from the monthly amount available to satisfy his unpaid tax liabil- ities petitioner contends that respondent’s failure to allow for his tithing obligations violates the free exercise clause of the first amendment to the constitution and the reli- gious freedom restoration act of pub_l_no sec_3 107_stat_1488 current version pincite u s c sec 2000bb-1 a and b findings_of_fact at the time the petition was filed petitioner resided in new jersey petitioner is the president of compliance innovations inc which is owned by a_trust petitioner and his wife are the trustees petitioner has been a member of the church of jesus christ of latter-day saints church his entire life and has regularly contributed of his monthly income to the church petitioner is actively involved in the church and holds a position as a shift coordinator in the church’s manhattan temple additionally petitioner is a stake scouting coordinator for the church and is responsible for overseeing six scout troops in different congregations in new jersey petitioner was not compensated by the church for his shift coordinator or stake scouting coordinator responsibil- ities at the time petitioner submitted his form 433-a collec- tion information statement for wage earners and self- employed individuals he was married and had five children at that time petitioner had a child enrolled in brigham young university and a child enrolled in sacred heart university cdp period sec_6672 penalties on date respondent assessed trust fund recovery penalties pursuant to sec_6672 against peti- tioner for employment_tax liabilities owed by compliance innovations inc of dollar_figure dollar_figure dollar_figure and of practice and procedure unless otherwise indicated verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie thompson v commissioner dollar_figure for the periods ending date june and date and date we will refer to these tax penalties as petitioner’s cdp period tax penalties respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing dated date advising him that respondent intended to levy to collect the unpaid cdp period tax penalties and that peti- tioner could request a hearing with respondent’s office of appeals respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date advising him that a notice_of_federal_tax_lien nftl had been filed with respect to his unpaid cdp period tax penalties and that he could request a hearing with respondent’s office of appeals petitioner timely submitted forms request for a collection_due_process or equivalent_hearing in which he did not contest the amounts of the underlying cdp period tax penalties by letter dated date respondent’s settlement officer acknowledged receipt of petitioner’s collection_due_process cdp hearing request petitioner’s non-cdp period tax_liabilities respondent had previously assessed trust fund recovery penalties pursuant to sec_6672 against petitioner for employment_tax liabilities owed by compliance innovations inc for the periods ending date and june and date additionally respondent had pre- viously assessed income_tax liabilities owed by petitioner and his wife for the taxable years and under sec_6672 the officers or employees of the employer responsible for effectuating the collection and payment of trust-fund taxes who will- fully fail to do so are made personally liable to a ‘penalty’ equal to the amount of the delinquent taxes 436_us_238 the taxes withheld from employees and collected by em- ployers are commonly referred to as trust-fund taxes because the code provides that the collected taxes are deemed to be a special fund in trust for the united_states sec_7501 the purpose of sec_6672 is to assure payment of the taxes collected by employers slodov v united_states u s pincite settlement officer is a position within respondent’s office of appeals verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie united_states tax_court reports these penalties and taxes were unpaid petitioner had previously entered into a partial payment installment_agreement with respondent on or about date for payment of the non-cdp period tax_liabilities and penalties subsequently respondent determined that petitioner had defaulted on the partial payment installment_agreement and sent him a notice of defaulted installment_agreement under sec_6159 b -notice of intent to levy under sec_6331 dated date as of date petitioner owed dollar_figure for the non-cdp period tax_liabilities and penalties proceedings before irs appeals on date petitioner’s counsel requested a partial payment installment_agreement that would encom- pass all of petitioner’s tax_liabilities and penalties for the cdp and non-cdp periods the internal_revenue_service irs settlement officer requested that petitioner submit a form 433-a petitioner submitted the form 433-a on feb- ruary the form 433-a reported that petitioner had a monthly income of dollar_figure dollar_figure per year and monthly expenses of dollar_figure dollar_figure per year included in the total monthly expenses were other expenses of dollar_figure which consisted of church tithing expenses of dollar_figure church service expenses of dollar_figure and college expenses of dollar_figure petitioner’s counsel requested a partial payment installment_agreement whereby petitioner would pay dollar_figure a month for his unpaid tax_liabilities and penalties for both the cdp and non-cdp periods as of date peti- tioner owed dollar_figure for his tax_liabilities and penalties for the cdp and non-cdp periods as a result even if we were to assume that the balance of petitioner’s tax_liabilities and penalties would not accrue interest during the install- ment agreement it would take petitioner more than years to fully pay his balance we will refer to the sec_6672 penalties for the periods ending decem- ber and june and date and the income_tax liabilities for the taxable years and as peti- tioner’s non-cdp period tax_liabilities and penalties on an annual basis this equals dollar_figure for church tithing dollar_figure for church service expenses and dollar_figure for college expenses verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie thompson v commissioner in determining the monthly amount petitioner should pay the settlement officer allowed only dollar_figure of petitioner’s monthly expenses as necessary expenses these consisted of allowed expenses amount food clothing and miscellaneous housing and utilities transportation health care court-ordered alimony life_insurance taxes total dollar_figure big_number big_number big_number big_number big_number 1the dollar_figure allowed for housing and utilities was in excess of the amount listed on the irs’ national standard guide- lines 2these are current taxes and do not include the unpaid tax_liabilities and penalties for the cdp and non-cdp periods the settlement officer determined that petitioner’s claimed other expenses of dollar_figure did not qualify as necessary expenses under the guidelines of the internal_revenue_manual as a result the settlement officer determined that petitioner could afford a partial payment installment agree- ment with a monthly payment of dollar_figure petitioner did not agree to a partial payment installment_agreement with a monthly payment of dollar_figure respondent then issued petitioner a notice of determina- tion concerning collection action s under sec_6320 and or dated date sustaining the filing of the nftl and the proposed levy action petitioner timely filed a petition with this court opinion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the person’s prop- erty sec_6331 provides that at least days before dollar_figure annually even if we were to assume that interest would not accrue on the bal- ance of petitioner’s tax_liabilities and penalties it would take petitioner nine years to fully pay the balance with a monthly payment of dollar_figure verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie united_states tax_court reports enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6321 provides that if any person liable to pay any_tax neglects or refuses to do so after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6323 authorizes the commissioner to file an nftl pursuant to sec_6320 the commissioner must provide the taxpayer with notice of and an opportunity for an administrative review of the propriety of the nftl filing see 115_tc_329 under certain circumstances a taxpayer may raise chal- lenges to the underlying liabilities see sec_6330 if a taxpayer requests a cdp hearing in response to an nftl or a notice_of_intent_to_levy he may also raise at that hearing any other relevant issue relating to the unpaid tax or the proposed levy or lien sec_6330 sec_6320 relevant issues include possible alternative means of collection such as an installment_agreement sec_6330 if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 petitioner has the burden_of_proof regarding his underlying liabilities see rule a a taxpayer is pre- cluded from disputing the underlying liability if it was not properly raised in the cdp hearing see 129_tc_107 petitioner did not raise issues regarding the existence or amounts of his underlying tax penalties for the cdp period or his tax_liabilities and penalties for the non-cdp period in either his request for a cdp hearing or his petition consequently petitioner’s underlying tax_liabilities and penalties are not properly before the court the court reviews administrative determinations by the commissioner’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie thompson v commissioner issues raised by the taxpayer and whether any pro- posed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6330 see 117_tc_183 the settlement officer based her determination on the factors required by sec_6330 the court does not make an independent determination of what would be an acceptable collection alternative see 125_tc_301 aff ’d 469_f3d_27 1st cir lipson v commissioner tcmemo_2012_252 at the extent of our review is to determine whether the settlement officer’s decision was arbitrary capri- cious or without sound basis in fact or law see murphy v commissioner t c pincite if the settlement officer fol- lowed all statutory and administrative guidelines and pro- vided a reasoned balanced decision the court will not reweigh the equities see lipson v commissioner at citing 497_f3d_828 8th cir sec_6159 authorizes the commissioner to enter into written agreements allowing taxpayers to pay tax in install- ment payments if he deems that the agreement will facili- tate full or partial collection of such liability the decision to accept or reject installment agreements lies within the discretion of the commissioner see kuretski v commis- sioner tcmemo_2012_262 at sec_301_6159-1 c i proced admin regs the commissioner has cre- ated guidelines for settlement officers to follow in deter- mining the terms of a partial payment installment agree- ment for a taxpayer who cannot fully pay his liability but can pay some of it see eg internal_revenue_manual irm pt date in evaluating a taxpayer’s ability to pay the commissioner classifies a taxpayer’s expenses into two categories nec- essary expenses and conditional expenses 123_tc_269 irm pt date the total necessary expenses establish the petitioner does not meet the requirements of sec_6159 which if met would require respondent to enter into a full payment installment agree- ment verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie united_states tax_court reports minimum a taxpayer and family needs to live irm pt date if a taxpayer requests a partial payment is allowed only necessary expenses conditional expenses are not allowed see id pt installment_agreement then the taxpayer issue tithing this issue involves whether petitioner’s asserted religious obligation to tithe can trump his obligation to pay substan- tial amounts of delinquent penalties and taxes in a reason- ably prompt manner petitioner introduced evidence including a biblical passage from the old testament to sup- port his position see malachi this brings to mind another biblical passage suggesting an answer to this type of dilemma render therefore to caesar the things that are caesar’s and to god the things that are god’s matthew however even this formulation presents the dilemma of determining which things fall into the two respective cat- egories while we may be incapable of determining what belongs to god we believe that we can and must decide what is caesar’s therefore we will consider this issue using the latter approach based on existing procedures and prece- dents petitioner argues that the settlement officer abused her discretion by classifying his tithing as a conditional expense in determining the amount he could afford to pay in a partial payment installment_agreement petitioner makes three separate arguments first petitioner argues that given his positions in the church tithing is required by the internal_revenue_manual to be treated as a necessary expense second petitioner argues that classifying his tithing as a conditional expense is a violation of his rights under the free exercise clause of the first amendment third petitioner argues that classifying his tithing as a conditional expense is a violation of the religious freedom restoration act of respondent disagrees with each of petitioner’s arguments we will discuss each of petitioner’s arguments in turn verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie thompson v commissioner a necessary vs conditional expenses under the internal_revenue_manual an expense must satisfy the necessary expense_test to be considered a necessary expense see irm pt the necessary expense_test has two prongs one of which must be satisfied in order for an expense to be considered a necessary expense the expense must provide for either the tax- payer’s health and welfare or the taxpayer’s production_of_income see id petitioner did not receive compensation_for his positions in the church as a result his tithing payments are not for the production_of_income petitioner has failed the second prong of the necessary expense_test therefore to be considered a necessary expense the tithing payments must satisfy the first prong of the necessary expense_test ie provide for peti- tioner’s health and welfare see id pt petitioner relies on a part of the internal_revenue_manual that specifically discusses whether a minister’s tithing is an allowable expense it states that a minister’s tithe will be considered a necessary expense if it is a condition of employ- ment or meets the necessary expense_test id pt dollar_figure date the internal_revenue_manual states that the amount tithed must be the amount actually required and does not include a voluntary portion id ex q a date and instructs the settlement officer to review the minister’s employment contract id pt employment petitioner argues that the tithes are necessary expenses because tithing is a condition of petitioner’s employment with the church notwithstanding the fact that petitioner received no financial remuneration for his positions with the church respondent disagrees petitioner testified that he is employed by the church as a shift coordinator and stake scouting coordinator at trial petitioner testified that he must tithe in order to maintain these positions with the church petitioner produced a letter for purposes of analyzing petitioner’s argument we will assume with- out deciding that petitioner’s positions in the church qualify him as a minister within the meaning of the internal_revenue_manual respondent has not contested this verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie united_states tax_court reports from a bishop in his church that stated petitioner would have to resign his positions with the church if he did not tithe petitioner acknowledged that if he was released from these positions his family’s financial welfare would not be affected petitioner argues that the term employment in the internal_revenue_manual is not limited to compensated employment and can include uncompensated employment petitioner cites a dictionary which defines employment as an a ctivity in which one engages and employs his time and energies webster’s third new international dictionary respondent cites a different dictionary that defines employment as w ork for which one has been hired and is being paid_by an employer black’s law dictionary 8th ed we note that no case has specifically decided whether the term employment as used in irm pt dollar_figure is limited to compensated employment or can include uncompensated employment irm pt dollar_figure provides that expenses can meet the requirements for being a necessary expense if they provide for the health and welfare of the taxpayer or they are for the production_of_income and instructs settlement officers to review the minister’s employment contract employment is generally connected with the production_of_income the parts in the internal_revenue_manual allowing charitable con- tributions made as a condition_of_employment apply to a broad range of people including ministers business execu- tives and employees see id ex q a peti- tioner’s interpretation of the internal_revenue_manual would seem to allow the expenses associated with any uncompen- sated activity as a necessary expense this would make no sense on the other hand the commissioner’s compelling interest in collecting taxes would be harmed if a minister or any other taxpayer loses his entire income as a result of the commissioner not allowing a taxpayer to tithe a portion of his income if tithing is required to receive the income as a result the internal_revenue_manual instructs settlement this letter was admitted into evidence without objection we accept this statement for petitioner’s case but we make no finding that this is the official position of the church verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie thompson v commissioner officers to review the minister’s employment contract to ensure that tithing is in fact a condition_of_employment the internal revenue manual’s focus on the employment contract is consistent with the normal concept that an employment contract increases a taxpayer’s ability to pay by providing the taxpayer with compensated employment the irs policy underpinning tax collection also supports this interpretation a settlement officer is concerned with collecting as much of the outstanding tax_liability as the taxpayer can afford to pay thus the most logical reading of the part in the internal_revenue_manual that considers whether a min- ister’s or any other taxpayer’s tithing is a condition_of_employment is a question that is related to determining whether the tithing is related to the taxpayer’s production_of_income accordingly we hold that it was not an abuse of the settlement officer’s discretion to interpret the phrase condi- tion of employment as used in the internal_revenue_manual to be limited to compensated employment health and welfare petitioner also argues that tithing is a necessary expense because it provides for his and his family’s health and wel- fare as that phrase is used in internal_revenue_manual pt respondent disagrees petitioner testified that not being able to tithe would nega- tively affect his spiritual welfare additionally petitioner testified that losing his positions with the church would be a blow to his and his family’s welfare petitioner argues that the term health includes spiritual health and that since his tithing uplifts his spiritual health his tithing is a necessary expense respondent disagrees petitioner provided no evidence of specific spiritual benefits that would be affected whether or not he tithed petitioner cited no cases that support his argument that the phrase health and welfare in the internal_revenue_manual encom- passes a taxpayer’s spiritual health and welfare respondent cited 320_fedappx_651 9th cir aff ’g t c dkt no 10251-06l date bench opinion an unpublished opinion that affirmed a bench opinion of this court freeman was a collection_due_process proceeding where the commissioner had filed an verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie united_states tax_court reports nftl against the taxpayer id the commissioner had rejected the taxpayer’s offer-in-compromise id on appeal the taxpayer argued that the tax_court erred by rejecting his claim that his tax_liabilities should be offset by necessary expenses consisting of his charitable donations of dollar_figure per month which he considers essential to his health and wel- fare id the court_of_appeals for the ninth circuit held that the tax_court did not err by concluding that these charitable_contributions do not meet the ‘necessary expense’ test during an offer_in_compromise under the internal rev- enue manual id we find that it was reasonable for the settlement officer to interpret the phrase health and welfare so as to not include petitioner’s spiritual health and welfare indeed it would generally be inappropriate for the commissioner or this court to make determinations concerning what is or is not necessary for a particular person’s religious or spiritual health or welfare see 490_us_680 for a discussion of the problems of entanglement between church and state if the government were required to delve into spiritual matters accordingly we hold that it was not an abuse of the settlement officer’s discretion to determine that petitioner’s tithing was not a necessary expense under the internal_revenue_manual b free exercise of religion petitioner argues that the settlement officer’s classification of his tithing as a conditional expense violates the free exer- cise clause of the first amendment because if he is not able to tithe then his church will require him to resign his min- isterial positions with the church petitioner contends that the settlement officer’s classification of petitioner’s tithe as a conditional expense is tantamount to the settlement officer deciding who can be a minister in petitioner’s church the first amendment to the constitution provides that congress shall make no law respecting an establishment of religion or prohibiting the free exercise thereof petitioner is correct that the free exercise clause prevents the govern- ‘ p ervasive monitoring’ for ‘the subtle or overt presence of religious matter’ is a central danger against which we have held the establishment clause guards 490_us_680 quoting 473_us_402 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie thompson v commissioner ment from interfering in a church’s selection of its ministers see hosanna-tabor evangelical lutheran church v eeoc u s ll 132_sct_694 the establish- ment clause prevents the government from appointing min- isters and the free exercise clause prevents it from inter- fering with the freedom of religious groups to select their own however the settlement officer has not interfered with the church’s decision of whether to keep petitioner as a minister petitioner offered into evidence a letter from a bishop in his church that stated if he did not pay his tithe he would be required to resign his positions with the church however petitioner overlooks the fact that it is his church who is requiring him to resign his positions if he does not tithe the settlement officer did not require petitioner to resign his positions nor did she pressure the church to require petitioner to resign the free exercise clause pro- hibits the government from interfering in a church’s selec- tion of its ministers see id at ll s ct pincite the free exercise clause does not prohibit a church from requiring its ministers to tithe in order to maintain their ministership if the church decides that petitioner must resign his ministerial positions because he does not tithe then that is solely the decision of the church paying taxes is a burden common to all taxpayers on their pocketbooks rather than a recognizable burden on the free exercise of their religious beliefs pixley v commis- sioner t c pincite constitutional protection of funda- mental freedoms ‘does not confer an entitlement to such funds as may be necessary to realize all the advantages of that freedom ’ id quoting 448_us_297 petitioner is not entitled by the constitution to be relieved of paying his substantial delinquent tax_liabilities and penalties in order to pay his tithe requiring petitioner to pay taxes may result in his having less money to tithe however this is not a violation of the free exercise clause see id pincite the commissioner’s classification of the tax- payer’s tithing expenses as conditional expenses did not vio- late the free exercise clause see also hernandez v commissioner u s pincite p etitioners’ claimed exemption stems from the contention that an incrementally larger tax burden interferes with their religious activities verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie united_states tax_court reports this argument knows no limitation we accordingly hold that petitioners’ free exercise challenge is without merit petitioner’s position would allow religious organizations to control vital government functions this is not the intention or purpose of the free exercise clause of the first amend- ment rather it prohibits the government from exercising control_over religious functions laws of general applicability that require persons to meet certain general requirements of citizenship such as paying taxes cannot be avoided by the fact that they indirectly make it more difficult to fulfill a purely religious duty such as a member tithing a certain amount to his church or making a pilgrimage to a shrine in a foreign_country see 455_us_252 pixley v commissioner t c pincite 110_tc_137 aff ’d 170_f3d_173 3d cir ‘ t he tax system could not function if denominations were allowed to challenge the tax system’ on the ground that it operated in a manner that violates their religious belief hernandez v commissioner u s pincite quoting united_states v lee u s pincite accordingly we hold that the settlement officer did not violate petitioner’s rights under the free exercise clause by classifying his tithing as a conditional expense c religious freedom restoration act of petitioner argues that not classifying tithing as a nec- essary expense violates the religious freedom restoration act of rfra the rfra provides a in general government shall not substantially burden a person’s exercise of religion even if the burden results from a rule_of general applicability except as provided in subsection b b exception government may substantially burden a person’s exer- cise of religion only if it demonstrates that application of the burden to the person- is in furtherance of a compelling government interest and is the least restrictive means of furthering that compelling govern- mental interest u s c sec 2000bb-1 a and b and petitioner argues that a partial payment installment agree- ment with a dollar_figure monthly payment would have been the verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie thompson v commissioner least restrictive means of collecting his tax_liabilities and penalties the commissioner has a compelling interest in collecting taxes and in administering the tax system which petitioner concedes see adams v commissioner t c pincite m andatory participation income_tax system irrespective of religious belief is a compelling governmental interest see also hernandez v commis- sioner u s pincite the government has a ‘broad public interest in maintaining a sound tax system ’ free of ‘myriad exceptions flowing from a wide variety of religious beliefs’ quoting united_states v lee u s pincite in the federal for purposes of this case we will assume without deciding that the refusal to allow tithing as a necessary expense substantially burdens petitioner’s exercise of religion thus we must decide whether the settlement officer abused her discretion by failing to use the least restrictive means of furthering the government’s compelling interest in collecting petitioner’s tax_liabilities the parties cite no cases that have decided whether the commissioner’s refusal to allow tithing expenses in the context of entering into an installment agree- ment violates the rfra this appears to be an issue of first impression the rfra does not require the government to diminish its compelling interest it is required only to use the least restrictive means to further its compelling interest see u s c sec 2000bb-1 b the fact that there is a less restrictive means than that used by respondent does not vio- late the rfra if the less restrictive means requested by peti- tioner does not further respondent’s compelling interest we note that petitioner wrongly characterizes the settlement officer’s required monthly payment of dollar_figure as part of a full payment installment_agreement the settlement officer offered petitioner a partial payment in- stallment agreement with a monthly payment of dollar_figure as previously ex- plained an dollar_figure monthly payment for petitioner’s tax_liabilities and pen- alties would not have resulted in full payment see supra p respondent does not agree that classifying petitioner’s tithing as a conditional expense is a substantial burden on petitioner’s exercise of reli- gion however on brief respondent provides little argument or analysis to support this position and focuses primarily on the government’s compel- ling interest and arguing that he has met the least restrictive means re- quirement verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie united_states tax_court reports the commissioner has a compelling governmental interest in expeditiously collecting taxes see adams v commissioner t c pincite see also united_states v lee u s pincite because the broad public interest in maintaining a sound tax system is of such a high order religious belief in conflict with the payment of taxes affords no basis for resisting tax 322_fsupp2d_603 e d pa t he government needs a speedy cheap and certain means of collecting delinquent taxes the commissioner’s interest in expeditiously collecting taxes is especially compelling given the specific facts of this case petitioner has a long history of not paying his income_tax liabilities as of the date of trial petitioner still had not paid his income_tax liabilities for the taxable years and additionally respondent has assessed trust fund recovery penalties under sec_6672 against petitioner for seven different tax periods trust fund recovery penalties are assessed against any person required to collect truthfully account for and pay over any_tax imposed by this title who willfully fails to collect such tax or truthfully account for and pay over such tax or willfully attempts in any manner to evade or defeat any such tax or payment thereof sec_6672 see thompson v commis- sioner tcmemo_2012_87 tax ct memo lexi sec_88 at we note that one of the trust fund recovery penalties was for a tax period that occurred after petitioner had entered installment_agreement with respondent given petitioner’s history of not paying his own income taxes his willfully failing to collect and or pay over taxes that should have been withheld from the wages of the corporation’s employees and his default on a previous installment_agreement respondent has a compelling interest in collecting petitioner’s substantial tax_liabilities and pen- alties as soon as possible into a previous the commissioner’s compelling interest in collecting taxes necessarily implies a compelling interest in collecting a tax- payer’s tax_liability in a timely manner see 362_us_145 ‘it is essential to the honor and orderly conduct of the government that its taxes should be promptly paid’ quoting 92_us_85 283_us_589 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie thompson v commissioner united_states v philadelphia yearly meeting of the religious soc’y of friends f_supp 2d pincite see also 22_fsupp2d_309 d vt aff ’d 176_f3d_25 2d cir petitioner’s request for a partial payment installment_agreement with a monthly payment of dollar_figure would not fully pay his tax liabil- ities and penalties in a timely manner respondent’s compel- ling interest in collecting taxes in a timely manner would not be furthered if respondent was required to allow petitioner to tithe to his church instead of paying the substantial tax_liabilities and penalties he owes to the government although petitioner’s request is less restrictive than the par- tial payment installment_agreement offered by the settle- ment officer it does not satisfy respondent’s compelling interest and is therefore not a satisfactory least restrictive alternative that respondent must accept the commissioner has created guidelines in the internal_revenue_manual for settlement officers to follow in deter- mining the terms of a partial payment installment agree- ment see irm pt the settlement officer followed these guidelines in creating the terms of the partial payment installment_agreement offered to petitioner the settlement officer did not abuse her discretion by failing to use the least restrictive means to further respondent’s compelling interest of collecting petitioner’s significant tax_liabilities and pen- alties in a timely manner we hold that the classification of petitioner’s tithing as a conditional expense conformed to the guidelines in the internal_revenue_manual was not a violation of peti- tioner’s rights under the free exercise clause and did not violate the rfra we note that voluntary compliance is the least restrictive means by which the irs furthers the compelling governmental interest in uniform mandatory participation in the federal_income_tax system 176_f3d_25 2d cir the partial payment install- ment agreement that petitioner requested covered different tax periods going back to petitioner had the opportunity to voluntarily pay the penalties and taxes for each of the tax periods covered by his proposed partial payment installment_agreement when they were initially due he failed to do so verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie united_states tax_court reports issue college expenses on form 433-a petitioner reported monthly college expenses of dollar_figure petitioner argues it was an abuse_of_discretion for the settlement officer to not allow his children’s college expenses as a necessary expense respondent con- tends that his children’s college expenses are conditional expenses in a partial payment installment_agreement only necessary expenses are allowed see id pt the internal_revenue_manual discusses both college expenses and edu- cation expenses irm ex q a provides question a taxpayer has a child in an expensive university she has already paid the university dollar_figure for tuition and housing for the school year and she intends to pay another dollar_figure next july for the following school year should this expense be allowed answer yes if the taxpayer can pay the liability plus accruals within five years otherwise the expense will not be allowable petitioner would not fully pay his tax_liabilities within five years under the terms of the partial payment installment agreements proposed by either petitioner or the settlement officer therefore the college expenses would not be a nec- essary expense under irm ex q a irm pt dollar_figure provides that educational expenses are necessary i f it is required for a physically or mentally chal- lenged child and no public education providing similar serv- ices is available respondent argues that irm pt dollar_figure applies only to expenses for primary or secondary schooling and does not apply to college expenses petitioner argues that the language of irm pt dollar_figure does not explicitly limit educational expenses to primary or secondary schooling therefore it was an abuse_of_discretion for the settlement officer to not allow his children’s college expenses as a nec- essary expense in computing the amount that petitioner had available to pay his delinquent tax_liabilities petitioner has not cited any case that supports his interpretation that irm pt dollar_figure applies to college expenses dollar_figure per year we note that it is a well-settled principle that the internal_revenue_manual does not have the force of law is not binding on the irs and con- fers no rights on taxpayers mcgaughy v commissioner t c memo verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie thompson v commissioner the internal_revenue_manual specifically provides the requirements for college expenses to be allowed as a nec- essary expense see irm ex q a it would not be logical for the internal_revenue_manual to provide two different tests that can produce two different results for the same expense since the commissioner specifically provided a test for college expenses it would be reasonable to conclude that the term education expenses referred to in irm pt dollar_figure does not its meaning college expenses if we accepted petitioner’s interpretation we would then need to decide whether the two tests in the internal_revenue_manual form a conjunctive or disjunctive test in other words does a taxpayer need to satisfy both tests for college expenses to be a necessary expense or does the tax- payer need to satisfy only one of the tests include within irm pt dollar_figure provides that educational expenses can be considered a necessary expense if no public education providing similar services is available if we interpret irm pt dollar_figure to apply to college expenses then expenses for a private college could be a necessary expense while expenses for a public college would per se never be a necessary expense this makes no sense irm pt dollar_figure is under- standable when it is interpreted to apply only to primary or secondary schooling public primary and secondary schools are usually paid for by the state and local governments not the parents of the children who attend them however pri- vate primary and secondary schools are normally paid for by the parents of the children attending the schools private pri- mary and secondary schools can be expensive the most reasonable interpretation of irm pt dollar_figure is that a tax- payer must demonstrate that there is not a free public pri- mary or secondary school that he could send his child to if there were a free public primary or secondary school that could provide educational_services to the mentally challenged child then the settlement officer would not allow the tax- payer to pay tuition to a private primary or secondary school in lieu of paying the taxes he owes to the government we tax ct memo lexi sec_215 at see 440_us_741 447_f3d_706 9th cir aff ’g tcmemo_2004_13 714_f2d_206 1st cir verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie united_states tax_court reports find respondent’s position that irm pt dollar_figure applies to only expenses for primary and secondary education and does not apply to expenses for college to be reasonable the settlement officer’s use of that interpretation was not an abuse_of_discretion petitioner briefly argues that form 433-a requires the settlement officer to allow his children’s college expenses form 433-a states that w e generally do not allow you to claim tuition for private_schools public or private college h owever we may allow these expenses if you can prove that they are necessary for the health and welfare of you or your family or for the production_of_income first we note that form 433-a does not have the force of law and con- fers no rights on taxpayers see 864_f2d_1191 5th cir ‘ p rocedures or rules adopted by the irs are not law ’ quoting 853_f2d_1209 5th cir mcgaughy v commissioner tcmemo_2010_183 tax ct memo lexi sec_215 at second we note the discre- tionary nature of the wording of form 433-a we may allow these expenses form 433-a clearly states that the expenses may not be allowed and that discretion to allow the expenses lies with the irs we hold that form 433-a does not require the settlement officer to classify petitioner’s college expenses as a necessary expense conclusion we hold that the determination to proceed with collection was not an abuse of the settlement officer’s discretion and the proposed collection action is sustained in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit petitioner claimed that each of his five children had a neurological disability which required them to attend brigham young university even if he had established this it would not make any difference in our analysis with respect to the allowability of college expenses verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie thompson v commissioner to reflect the foregoing decision will be entered for respondent f verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v thompson jamie
